Citation Nr: 1047257	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for mild 
ligamentous laxity with peroneal tendon and posterior tibialis 
tendonitis, left ankle, prior to September 3, 2009, and to a 
rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for right ulnar 
neuropathy, prior to October 17, 2008 and from December 1, 2008 
to July 6, 2009, and to a rating in excess of 10 percent from 
October 1, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder degenerative joint disease prior to September 3, 
2009, and to a rating in excess of 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to May 1997 
and from June 1992 to November 2006, with additional unverified 
service from April 2008 to July 2008.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
The November 2007 rating decision granted service connection for 
right ulnar radiculopathy and left ankle synovial hypertrophy and 
tibialis posterior tendon split, status post multiple strains, 
each evaluated as noncompensable, effective November 18, 2006.  
The November 2007 rating decision also continued the 10 percent 
rating for right shoulder degenerative joint disease from 
November 18, 2006.  

During the pendency of the appeal, in April 2009, the RO granted 
a temporary total (100 percent) rating for the Veteran's service-
connected right ulnar neuropathy, effective from October 17, 2008 
through December 1, 2008.  Again, in August 2009, the RO granted 
a temporary total (100 percent) rating for the Veteran's service-
connected right ulnar neuropathy, effective from July 6, 2009 
through October 1, 2009.  Consequently, the rating for right 
ulnar neuropathy from October 17, 2008 through December 1, 2008 
and from July 6, 2009 through October 1, 2009 is not at issue 
herein.  A subsequent October 2009 rating decision evaluated the 
Veteran's right ulnar neuropathy and mild ligamentous laxity with 
peroneal tendon and posterior tibialis tendonitis, left ankle, as 
10 percent disabling each, and the right shoulder degenerative 
joint disease as 30 percent disabling, effective September 3, 
2009.  Notwithstanding this determination, it appears that the 
Veteran seeks a further increase in the levels of disability 
compensation provided.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).  Thus, the appeal 
for increased ratings continues.

The issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) may be reasonably inferred from 
the evidence of record.  Thus, this issue and the issue of 
entitlement to a rating in excess of 10 percent for right ulnar 
neuropathy from October 1, 2009 will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral hearing loss as 
defined by VA regulation. 

2.  When resolving all doubt in the Veteran's favor, the evidence 
shows that, prior to September 3, 2009, the Veteran's mild 
ligamentous laxity with peroneal tendon and posterior tibialis 
tendonitis, left ankle has been manifested by moderate limitation 
of motion, and no more. 

3.  Currently, the Veteran's mild ligamentous laxity with 
peroneal tendon and posterior tibialis tendonitis, left ankle is 
manifested by no more than moderate limitation of motion.

3.  The Veteran's right arm is his major upper extremity.

4.  When resolving all doubt in the Veteran's favor, the evidence 
shows that, prior to October 1, 2009, the Veteran's right ulnar 
neuropathy has been mild, and no more.

5.  Prior to January 26, 2005, the Veteran's right shoulder 
degenerative joint disease was manifested by pain and some 
limitation of motion; it was not productive of limitation at the 
shoulder level. 

6.  Currently, the Veteran's right shoulder degenerative joint 
disease is manifested by complaints of pain and limitation of 
motion to midway between side and shoulder level. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010). 

2.  Prior to September 3, 2009, the schedular criteria for 
assignment of a rating 10 percent, and no more, for the Veteran's 
service connected mild ligamentous laxity with peroneal tendon 
and posterior tibialis tendonitis, left ankle, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2010).

3.  The schedular criteria for assignment of a rating in excess 
of 10 percent for the Veteran's service connected mild 
ligamentous laxity with peroneal tendon and posterior tibialis 
tendonitis, left ankle, for the period from September 3, 2009, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2010).

4.  From November 18, 2006, the schedular criteria for assignment 
of a rating 10 percent, and no more, for the Veteran's service 
connected right ulnar neuropathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2010).

5.  Prior to September 3, 2009, the schedular criteria for 
assignment of a rating in excess of 10 percent for the Veteran's 
right shoulder degenerative joint disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2010).  

6.  The schedular criteria for assignment of a rating in excess 
of 30 percent for the Veteran's service connected right shoulder 
degenerative joint disease for the period from September 3, 2009, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in August 2007, 
before the original adjudication of the claim.  The August 2007 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate claims for service connection and 
increased rating, as well as what information and evidence must 
be provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The August 2007 VCAA notice letter also provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that the 
Veteran has been afforded appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection and 
increased rating, and the duty to assist requirements have been 
satisfied.  Service treatment records were associated with the 
claims file. VA treatment records dated from 2007 to 2009 were 
obtained and associated with the claims folder.  VA examinations 
were performed in 2007 and 2009 in order to obtain medical 
evidence as to the nature and extent of the claimed disabilities.  
The Board finds that the VA examination reports obtained in this 
case are adequate.  The 2007 VA examiners reviewed the Veteran's 
subjective history, clinical findings of record, and rendered 
objective opinions.  The 2007 VA audiologist reviewed the claims 
file.  The 2009 VA examiner reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disabilities, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).






Service connection
Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an organic disease of the nervous system such as sensorineural 
hearing loss became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 
(2010). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




Analysis

The Veteran asserts that he incurred bilateral hearing loss due 
to noise exposure in service.  The Veteran states that he 
experienced military noise exposure as a firearms instructor and 
pipefitter.  He also reported that while in the military, hearing 
protection was used.  

The competent medical evidence of record reflects that the 
Veteran does not have a current bilateral hearing loss disability 
in accordance with 38 C.F.R. § 3.385.  The VA audiometric 
evaluation in August 2007 shows that on the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
5
5
10
35
35

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  

The examiner noted that results reveal normal sloping to a mild 
sensorineural hearing loss bilaterally.  

In comparing the August 2007 audiometric results to the 
regulatory criteria set forth in 38 C.F.R. § 3.385, the Board 
must conclude that the preponderance of the evidence is against a 
finding that the Veteran currently has a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 for VA compensation 
purposes.  According to the August 2007 evaluation, the Veteran 
does not have an auditory threshold of 40 decibels or greater in 
any of the frequencies, or 26 decibels or greater for at least 
three of the frequencies in any one ear.  There are no subsequent 
medical records that demonstrate a current hearing loss 
disability as defined by 38 C.F.R. § 3.385.

In the absence of proof of a current disability, there can be no 
valid claim for service connection.  Without competent evidence 
of a diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (the Court held that, in the absence of proof of a 
present disability, there can be no valid claim). 

A review of the record fails to show a current diagnosis of 
bilateral hearing loss.  The Board is cognizant of the Veteran's 
appellate assertions.  The Board acknowledges the Veteran's 
belief that he has a current hearing loss disability and notes 
that he is capable of reporting his personal observations 
concerning his diminished hearing acuity.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, as a layperson without 
medical training, the Veteran is not qualified to determine 
whether he has sufficient hearing impairment to qualify as a 
disability for VA compensation purposes and to etiologically 
relate his claimed diminished hearing to service or any event of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Veteran's own implied assertions that he has a hearing 
loss disability which was incurred in service are afforded no 
probative weight in the absence of evidence that the Veteran has 
the expertise to render opinions about medical matters.  The 
Veteran has not submitted any medical evidence to support his 
contentions or which establishes that he has a hearing loss 
disability as defined by 38 C.F.R. § 3.385.

For the reasons stated above, the Board finds that the Veteran 
does not have bilateral hearing loss as defined by VA regulation.  
Since there is no evidence of a current hearing disability as 
defined by VA, the preponderance of the evidence is against the 
claim for service connection.  Therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  The claim is 
denied.   

Increased rating
Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  It is also necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3 (2010).  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where entitlement to compensation 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a Veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, VA 
was required to apply the provisions of 38 C.F.R. §§ 4.40, and 
4.45, pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination.  Such inquiry was not to be limited to muscles or 
nerves.  These determinations were, if feasible, to be expressed 
in terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Mild ligamentous laxity with peroneal tendon and posterior 
tibialis tendonitis, left ankle 

As noted above, service connection for left ankle synovial 
hypertrophy and tibialis posterior tendon split, status post 
multiple strains, was granted in the November 2007 rating 
decision on appeal with an initial noncompensable evaluation 
assigned, effective November 18, 2006, using Diagnostic Code 
5271.  38 C.F.R. § 4.71a (2010).  According to the October 2009 
rating decision, the left ankle disability was recharacterized as 
mild ligamentous laxity with peroneal tendon and posterior 
tibialis tendonitis and a 10 percent disability rating was 
assigned, effective September 3, 2009.

Diagnostic Code 5271 provides ratings based on limitation of 
motion of the ankle. Moderate limitation of motion of the ankle 
is rated as 10 percent disabling; and marked limitation of motion 
of the ankle is rated as 20 percent disabling.  38 C.F.R. § 
4.71a.  Normal ranges of motion of the ankle are dorsiflexion 
from 0 degrees to 20 degrees, and plantar flexion from 0 degrees 
to 45 degrees. 38 C.F.R. § 4.71, Plate II (2010).

The Veteran claims that an increased rating for his service-
connected left ankle disability is warranted.  Service treatment 
records reflect a diagnosis of synovial hypertrophy of the left 
ankle.  The September 2007 VA examination report notes that the 
Veteran continues to have the same condition of the left ankle 
from service.

The Board finds a 10 percent rating is warranted for the 
Veteran's left ankle disability.  According to the September 2007 
VA examination, the range of motion for the left ankle was 
reported as dorsiflexion to 15 degrees and plantar flexion to 30 
degrees.  Repetitive range of motion did not limit range of 
motion further.  Additionally, range of motion was limited by 
pain, but not by fatigue, weakness, or lack of endurance 
following repetitive motion.   The September 2009 VA examination 
for the left ankle revealed plantar flexion to 55 degrees and 
dorsiflexion to 0 degrees.  Strength was 5 out of 5 in both 
plantar flexion and dorsiflexion.  There was increased pain with 
repetitive motion, but there was no change in range of motion.  
In the Board's opinion, the range of motion findings reported 
throughout the rating period on appeal more nearly approximate 
the criteria for moderate limitation of ankle motion under DC 
5271.  38 C.F.R. § 4.7.

However, at no time on appeal is a 20 percent rating warranted.  
Although examination findings reflect limitation of motion with 
pain, such findings do not constitute marked limitation of motion 
under the rating criteria.  Of note, in 2007 dorsiflexion was 
only limited by 5 degrees, whereas plantar flexion was only  
limited by 15 degrees.  Although in 2009, dorsiflexion was 
limited to zero degrees, plantar flexion was shown beyond the 
full range of motion.  As such, the Board finds that marked 
limitation of motion has not been shown.  

The Board also concludes that Diagnostic Code 5270 (ankle, 
ankylosis of) is not appropriate for application in this case 
because there is no evidence of ankylosis in the record. 38 
C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, injury, 
or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  Furthermore, other provisions in the Ratings Schedule 
related to disabilities of the ankle are not applicable. 
Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal 
joint), Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), and Diagnostic Code 5274 (astragalectomy) do not 
apply because they concern disabilities from which the Veteran 
does not suffer. 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 
and 5274.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
(2010) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 (2010) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No additional compensation is 
warranted under these provisions because functional loss due to 
pain and weakness causing additional disability warranting a 
higher rating is not apparent.  Moreover, weakened movement, 
excess fatigability, and incoordination have not been shown.

It is also noted that the mandates of Hart v. Mansfield, 21 Vet. 
App. 505 (2007), wherein the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings" have been considered.  Nonetheless, the Board finds 
that "staged ratings" are not appropriate in this case.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case, the rating criteria for the service-connected mild 
ligamentous laxity with peroneal tendon and posterior tibialis 
tendonitis, left ankle, reasonably describes the Veteran's 
disability level and symptomatology for the designated appeal 
period.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the rating period on appeal is adequate, and no 
referral for an extraschedular evaluation is required.  Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

In summary, for the reasons and bases expressed above, the Board 
has concluded that the criteria for an initial rating of 10 
percent, but no higher, have been met.  

In reaching the above conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right ulnar neuropathy

The Veteran claims that an increased rating for his service-
connected right ulnar neuropathy is warranted.  As noted above, 
in November 2007, the RO granted service connection for right 
ulnar radiculopathy.  Thereafter, the RO granted a temporary 
total (100 percent) rating for the Veteran's service-connected 
right ulnar neuropathy, effective from October 17, 2008 through 
December 1, 2008 and from July 6, 2009 through October 1, 2009.  
A subsequent October 2009 rating decision evaluated the Veteran's 
right ulnar neuropathy as 10 percent disabling effective October 
1, 2009.  

The Veteran's right ulnar neuropathy is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
Under this Code, mild incomplete paralysis of either extremity 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a rating of 20 percent for the minor extremity, and a 30 
percent rating for the major extremity.  Severe incomplete 
paralysis warrants a 30 percent rating for the minor extremity, 
and a 40 percent rating for the major extremity.  A maximum 
evaluation of 50 percent for the minor extremity and 60 percent 
for the major extremity for complete paralysis of the ulnar nerve 
of the major upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8516.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The Board observes that the words "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2010).

At the outset, the Board notes that the Veteran is right hand 
dominant, as reported in VA treatment records.  A September 2007 
VA examination report reveals complaints of numbness in the ulnar 
nerve distribution of the right hand.  The Veteran reported that 
he was dropping things.  Examination revealed pinprick sensation 
to be entirely intact.  In addition, range of motion, strength, 
and dexterity were all noted to be normal.  According to a 
September 2008 VA treatment report, the Veteran complained of 
numbness in his fingers and reported that he frequently drops 
things.  Upon examination, right radial pulse was 2+, grip 
strength was equal, and pinch was weaker on the right.  There was 
no muscle atrophy and Tinel's sign was negative.  The assessment 
at that time was right ulnar nerve compression.  In a June 2009 
VA treatment report, the Veteran complained of worsening 
throbbing, aching pain in the elbow.  He also reported that his 
fingers are constantly numb and that he experiences clicking and 
popping in the elbow with certain hand and wrist movements.  An 
EMG was conducted in June 2009, and the VA examiner concluded 
that the Veteran had mild worse right ulnar across elbow 
function.  

After considering the competent evidence of record, the Board 
finds that the Veteran's ulnar neuropathy symptomatology 
approximates a mild incomplete paralysis.  The Veteran's 
disability has resulted primarily in numbness and pain and 
occasional weakness.  Based on the above evidence, the Board 
finds that the Veteran's right hand ulnar neuropathy is no more 
than mild in nature.

In reaching this decision, the Board notes that the August 2008 
EMG indicated that the right ulnar neuropathy was of moderate 
severity.  However, the Board notes that the findings of record 
including pain, numbness, and weakness, are indicative of no more 
than mild neurological impairment.  There is no clinical 
indication of a more severe functional loss associated with the 
Veteran's right ulnar nerve.  Additionally, despite the Veteran's 
complaints, it was specifically noted at the September 2007 VA 
examination that sensation was intact and strength was normal.  

Therefore, the Board finds that the criteria for an initial 
rating of 10 percent for Veteran's right ulnar neuropathy, and no 
higher, were met during that time period. 38 C.F.R. §§ 4.124a, 
DCs 8515, 8516.  However, the Board finds that a rating greater 
than 10 percent s not warranted for right ulnar neuropathy 
because there is no evidence of muscle atrophy of the hand or 
forearm or problems with contraction or extension of the ring or 
little fingers of the right hand.  Thus, even under DC 8516, the 
Veteran's condition, at best, most nearly fits the picture of 
"mild," which is also rated as 10 percent under DC 8516.

The Board has considered whether an increased evaluation could be 
assigned under an alternative diagnostic code used in rating 
disease of the peripheral nerves. 38 C.F.R. § 4.124a (2010).  
However, the Board finds that DC 8516 is the most appropriate 
diagnostic code for evaluating the Veteran's service-connected 
disability. As such, an increased rating is not warranted under 
an alternative diagnostic code.

It is also noted that the mandates of Hart v. Mansfield, 21 Vet. 
App. 505 (2007), wherein the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings" have been considered.  Nonetheless, the Board finds 
that "staged ratings" are not appropriate in this case.

In this case, an extraschedular rating need not be considered.  
Here, the rating criteria for the service-connected right ulnar 
neuropathy reasonably describes the Veteran's disability level 
and symptomatology for the designated appeal period.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the rating period 
on appeal is adequate, and no referral for an extraschedular 
evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).

In summary, for the reasons and bases expressed above, the Board 
has concluded that the criteria for an initial rating of 10 
percent, but no higher, for right ulnar neuropathy have been met.  

In reaching the above conclusion, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Right shoulder degenerative joint disease

Lastly, in the November 2007 rating decision on appeal, the 10 
percent rating for right shoulder degenerative joint disease was 
continued from November 18, 2006, and a 30 percent rating was 
assigned in a subsequent October 2009 rating decision, effective 
September 3, 2009, using Diagnostic Codes 5003 and 5201.  38 
C.F.R. § 4.71a (2010).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  In this case it is 
Diagnostic Code 5201 which provides for the limitation of motion 
of the shoulder.

For the major arm, a 20 percent rating is assigned for limitation 
of arm motion to shoulder level; a 30 percent rating is assigned 
for limitation of arm motion to midway between the side and 
shoulder level; and, finally, a maximum 40 percent rating is 
assigned for limitation of arm motion to 25 degrees from the 
side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees. 38 
C.F.R. § 4.71, Plate I.

When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  VA regulations further provide regarding 
painful motion due to arthritis that it is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

With the above laws and evidence in mind, the Board finds that a 
rating in excess of 10 percent prior to September 3, 2009, is not 
warranted because the Veteran demonstrates a range of motion 
above the shoulder level. 

According to the September 2007 VA examination report, the 
Veteran complained of gradual worsening of his right shoulder 
pain, and a popping sensation in the shoulder.  He noted that 
pain was present daily.  Upon examination, there was no 
tenderness to palpation and no effusion.  There was mild 
crepitus.  Range of motion findings were flexion and abduction to 
170 degrees and external and internal rotation to 90 degrees.  
Pain was noted at maximum flexion and abduction.  Repetitive 
range of motion did not cause discomfort to increase nor did it 
decrease the range of motion.  Range of motion was limited by 
pain, but not by fatigue, weakness, or lack of endurance 
following repetitive use.  Strength was normal.  

Given the above findings, the Board finds that, prior to 
September 3, 2009, a rating in excess of 10 percent is not 
warranted.  The Veteran has already received the maximum rating 
possible under DC 5003 and the Veteran is not entitled to a 
compensable rating under Diagnostic Code 5201.  Even taking into 
account the Veteran's complaints of pain as per the Court's 
holding in DeLuca, supra, and in accordance with 38 C.F.R. §§ 
4.40, 4.45, motion of the right arm is not limited to shoulder 
level at the 2007 VA examination or in any other evidence of 
record.  Therefore, the claim for a higher evaluation for the 
right shoulder must be denied.

As of September 3, 2009, a rating in excess of 30 percent is not 
warranted.  The 2009 VA examination shows limitation of flexion 
to 95 degrees and abduction to 100 degrees, which is more than 
midway between the side and shoulder level.  External rotation 
was to 70 degrees and internal rotation to 65 degrees on the 
right.  Tenderness was also shown.  There was positive pain on 
repetitive range of motion testing with no change in range of 
motion.  The examiner further noted that  he would expect the 
Veteran to have an additional 10 to 15 degrees loss of range of 
motion, moderate weakness, moderate to severe fatigability, and 
mild to moderate loss of coordination secondary to repetitive 
activity painful flare-up episodes. 

Because the competent evidence of record shows right arm motion 
is to a level which is greater than 45 degrees (midway between 
the side and shoulder level), and that shoulder motion is 
manifestly not limited to 25 degrees from the side, a 40 percent 
or more disability rating is not warranted under Diagnostic Code 
5201.  Despite the additional 10 to 15 degrees loss of range of 
motion anticipated on flare-ups, the criteria for the next higher 
rating are not met.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, a rating in excess of 30 percent is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  During the entire period 
on appeal, ankylosis of the shoulder has not been demonstrated by 
medical evidence and Diagnostic Code 5200 [scapulohumeral 
articulation, ankylosis of] is therefore inappropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5200.  The medical evidence of 
record does not demonstrate impairment of the humerus, to include 
fibrous union, false flail joint, or flail shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Moreover, Diagnostic Code 5203, 
addressing impairment of the clavicle or scapula, is not 
relevant.  There are no other relevant codes for consideration 
for the period on appeal.  

The Veteran is assigned staged ratings for separate periods of 
time based on the facts found. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In this case, an extraschedular rating need not be considered.  A 
comparison between the level of severity and symptomatology of 
the Veteran's right shoulder degenerative joint disease with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  The Board finds the assigned 
Diagnostic Codes adequately addresses the Veteran's symptoms.  
There is no indication that the schedular criteria are inadequate 
to evaluate the Veteran's service-connected right shoulder 
degenerative joint disease.  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, and for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is against 
a finding that the service-connected right shoulder degenerative 
joint disease warrants a rating in excess of 10 percent, prior to 
September 3, 2009, or in excess of 30 percent, thereafter.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Prior to September 3, 2009, a 10 percent disability rating, and 
no higher, for the Veteran's service-connected mild ligamentous 
laxity with peroneal tendon and posterior tibialis tendonitis, 
left ankle, is granted, subject to laws and regulations governing 
payment of VA monetary benefits.

From September 3, 2009, entitlement to an evaluation in excess of 
10 percent for mild ligamentous laxity with peroneal tendon and 
posterior tibialis tendonitis, left ankle is denied.

Prior to September 3, 2009, a 10 percent disability rating, and 
no higher, for the Veteran's service-connected right ulnar 
neuropathy is granted, subject to laws and regulations governing 
payment of VA monetary benefits.

Prior to September 3, 2009, an evaluation in excess of 10 percent 
for right shoulder degenerative joint disease is denied.

From September 3, 2009, an evaluation in excess of 30 percent for 
right shoulder degenerative joint disease is denied.


REMAND

The Board's review of the claims file reveals that further action 
on the claim for entitlement to a rating in excess of 10 percent 
for right ulnar neuropathy from October 1, 2009 is warranted.  

The Veteran underwent a right elbow ulnar nerve release and 
submuscular transposition, and as such, the RO granted a 
temporary evaluation of 100 percent based on surgical treatment 
necessitating convalescence, effective July 6, 2009, by way of an 
August 2009 rating decision.  Upon expiration of the Veteran's 
convalescence period, a 10 percent evaluation was assigned, 
effective October 1, 2009.  

The Veteran's most recent VA examination was in September 2009.  
However, this examination was performed during the time his 
service-connected right ulnar neuropathy was temporarily rated as 
totally disabling.  The examiner noted that the Veteran would 
continue to improve as he was in the acute recovery state.  Where 
the record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the uncertainty in 
the record as to the current state of the Veteran's right ulnar 
neuropathy, the Board finds that this issue must be remanded so 
that the Veteran can undergo an additional VA examination with 
findings responsive to the applicable rating criteria.  

With regard to a TDIU, although the RO has not developed or 
adjudicated this issue, the Court recently held that a request 
for a TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. Id.

In the present case, the claim of TDIU can reasonably be inferred 
from evidence of record.  According to the September 2007 VA 
examination report, the examiner reported that the Veteran is 
unemployed and due to his medical condition he has been unable to 
find work.  

Based upon the foregoing, the Board finds that a claim of 
entitlement to a TDIU has been raised.  A TDIU may be assigned 
where the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service- 
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment. 38 C.F.R. § 4.16(b) (2010).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, adequate VCAA compliant notice of the standards for 
TDIU must be provided.  The RO/AMC must conduct all appropriate 
development and provide warranted assistance, including a VA 
examination to determine employability on the basis of the 
service-connected disabilities.  The RO should obtain all VA 
treatment records not currently in the claims file and ask the 
Veteran to identify any additional records that should be 
obtained.




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran additional VCAA notice 
as to the issue of entitlement to a TDIU.  
All notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159 (2010), must be 
fully met.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
August 2009, and any additional records of 
private treatment identified by the Veteran 
should be obtained and incorporated in the 
claims folder.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
the VA.  All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect should 
be included in the claims file.  In addition, 
the Veteran and his representative should be 
informed of any such problem.   

3.  Thereafter, schedule the Veteran for a VA 
examination to determine the current severity 
of his right ulnar neuropathy.  The claims 
file and a copy of this Remand must be 
provided to and reviewed by the VA examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review all 
the evidence in the claims file, including a 
complete copy of this REMAND and additional 
records obtained, and acknowledge such review 
in the report.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  The RO should schedule the Veteran for an 
appropriate VA examination(s) to determine 
whether he is unemployable solely due to his 
service-connected disabilities.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should specifically address 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects of 
any non-service-connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience.

5.  After completion of the above and any 
additional development deemed appropriate, 
readjudicate the issue of an increased rating 
for right ulnar neuropathy from October 1, 
2009, and adjudicate the issue of entitlement 
to a TDIU.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the opportunity to respond.  The 
matter should then be returned to the Board, 
if in order, for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


